                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                           CIVIL ACTION NO. 3:20-CV-00232-GCM
 GLOBAL IMPACT MINISTRIES,
 DAVID BENHAM,
 CITIES4LIFE, INC.,

                    Plaintiffs,

     v.                                                             ORDER

 MECKLENBURG COUNTY,
 CITY OF CHARLOTTE,

                    Defendants.


          THIS MATTER comes before the Court upon the Joint Status Report (ECF Doc. 34), filed

by the parties on July 7, 2021. In the Joint Status Report, the parties represent that all related state

court proceedings have been terminated, and Plaintiffs request that the Court lift the stay in this

action. Accordingly, the Court finds that Plaintiffs’ request is well-taken and that it is appropriate

to lift the stay.

          IT IS THEREFORE ORDERED that the stay in this action is lifted.


                                           Signed: July 12, 2021
